Citation Nr: 1815506	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to May 1971 and in the United States Army from August 1971 to July 1989. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), which in pertinent part, denied the benefits sought on appeal. 

In June 2016, the Veterans testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

The Board notes that the record reflects various diagnostic impressions, including depressive disorder and anxiety disorder.  Given the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran was initially represented by Disabled American Veterans (DAV) for this appeal.  See June 2010 VA Form 21-22a.  He subsequently switched representation to the Texas Veterans Commission, thereby revoking DAV's power of attorney.  See April 2017 VA Form 21-22a.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and obstructive sleep apnea.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

With respect to the claim for an acquired psychiatric disorder, the Veteran asserts that he has developed a psychiatric disorder, to include PTSD, as result of his military service.  In particular, he believes his mental health symptoms are result of his service in the Republic of Vietnam during the war.  In a July 2011 VA PTSD examination report, the examiner found that the Veteran's symptoms did not meet the criteria for PTSD, but his symptoms did support a diagnosis for depressive disorder.  The VA examiner concluded that the Veteran's depressive disorder was not related to his period of service, but rather due to his childhood experiences and post-service work-related stressors.  

Notably, during the 2011 VA examination, the Veteran initially informed the examiner that he had a "good" childhood.  However, when the examiner questioned him on the discrepancies in his reported family and social history from a prior July 2003 private psychiatric consultation report, the Veteran then report a childhood history of leaving home at age 11, moving to California, and supporting himself through various means, including illegal activities.  In the 2011 VA examination report, the VA examiner commented that the Veteran did not seem to be truthful about his childhood experiences and he appeared to minimize the impact of those experiences. 

The Veteran now asserts that he "fabricated" a story about his childhood and his leaving home at the age 11 and moving to California.  He now asserts that he stayed at home in Kansas until he enlisted in the Marine Corps at age 19.  See April 2013 statement in support of the case and June 2016 Board hearing transcript.  In support of his current assertions, the Veteran has submitted copies of enlistment documents from the Marine Corps which show, at that time, he reported school attendance in Kansas until December 1964 and followed by employment in various positions in Kansas until January 1969.  The Veteran contends that the VA examiner's medical opinion is inadequate because it is based on an inaccurate medical history of adverse childhood experiences. 

The Board acknowledges that the discrepancies in the Veteran's reported childhood history is problematic and impacts his credibility in this matter.  However, given the Veteran's contention along with the contemporaneous evidence that reflects his residency in his hometown in Kansas, and not California, prior to his enlistment in the Marine Corps, the Board finds that another VA psychiatric examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder is needed. 

With respect to the Veteran's claim for obstructive sleep apnea, the examiner from a July 2011 VA examination found that the Veteran did not have a current diagnosis of sleep apnea based on the lack of diagnostic evidence in the medical records and stated that a medical opinion on etiology could not be provided.  Shortly thereafter, the Veteran underwent a sleep study and he was diagnosed with obstructive sleep apnea.  See November 2011 VA treatment record.  He has reported a history of trouble sleeping for the past forty years, which falls within the period of Army service.  In addition, the Veteran testified that his treating VA provider has informed him that his sleep apnea is aggravated by his mental health symptoms.  On remand, the Veteran should be afforded with a new VA examination in order to obtain a medical opinion on the etiology of his obstructive sleep apnea. 

A remand also allows for initial consideration of additional VA medical records associated with the claims folder since the Veteran submitted a June 2014 waiver of initial consideration.  

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since September 2017. 

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims folder should be made available to and reviewed by the examiner. 

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should answer the following: 

a. Does the Veteran have a diagnosis of PTSD? If a diagnosis of PTSD cannot be made, the examiner must provide an explanation. 

b. If a diagnosis of PTSD is made, is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to fear of hostile military activity?

c.  With respect to other mental disorder present during the period of the claim (to include depressive disorder), is it at least as likely as not (50 percent probability or more) that any diagnosed disorder due to or aggravated by his periods of military service? 

In doing so, the VA examiner is asked to consider the Veteran's reported history of symptoms since service as well as he contention that he previously "fabricated" a story about his adverse childhood experiences.   

A rationale for any opinions provided is requested.

3. Schedule the Veteran for a VA examination to determine the etiology of currently diagnosed obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims folder must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.

Following a review of the claims folder and examination of the Veteran, the examiner is requested to address the following: 

a. Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea had its onset or is otherwise etiologically related to service?

b. Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea is proximately caused or aggravated by the Veteran's acquired psychiatric disorder?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

A complete rationale should accompany each opinion provided.
 
4. After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response. Thereafter, return the appeal to the Board for review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




